Case: 12-30508       Document: 00512196809         Page: 1     Date Filed: 04/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2013

                                     No. 12-30508                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



VELMA JEAN RICHARDS,

                                                  Plaintiff-Appellant
v.

BP EXPLORATION & PRODUCTION, INCORPORATED; CAMERON
INTERNATIONAL CORPORATION; TRANSOCEAN; HALLIBURTON
ENERGY SERVICES, INCORPORATED; GULF COAST CLAIMS
FACILITY,

                                                  Defendants-Appellees

TRANSOCEAN OFFSHORE DEEPWATER DRILLING, INCORPORATED;
TRANSOCEAN DEEPWATER, INCORPORATED; TRANSOCEAN
HOLDINGS, L.L.C.; TRITON ASSET LEASING GMBH,

                                                  Movants-Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1096


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30508     Document: 00512196809      Page: 2   Date Filed: 04/03/2013



                                  No. 12-30508

      Plaintiff Velma Jean Richards appeals from the dismissal of her pro se
complaint alleging that the defendants stole her intellectual property by
misappropriating her copyrighted or patented ideas for stopping the 2010 oil
spill in the Gulf of Mexico. The thrust of her complaint concerns several
submissions she made to BP Exploration & Production, Incorporated (BP) from
May to July 2010 of Alternative Response Technology (ART) proposals for how
to address the spill. Richards alleges that she observed media pictures of her
second ART proposal, a giant plunger device, being used by BP and attempted
to communicate with BP, Kenneth Feinberg and the Gulf Coast Claims Facility
regarding the use of her idea. She also alleges that she filed a provisional patent
application with the United States Patent and Trademark Office presumably
covering her plunger idea.
      Several defendants filed motions to dismiss and Richards file a motion for
judgment on the pleadings. In its Order and Reasons deciding these motions,
the district court respectfully and thoroughly reviewed Richards’ complaint for
any facially plausible claim that would allow her complaint to survive the Rule
12(b)(6) motions. Ashcroft v. Igbal, 129 S.Ct. 1937, 1949 (2009). After our review
of the record, we agree with the district court that Richards has failed to state
a copyright infringement claim because she does not plausibly allege that the
defendants copied any original work of authorship by her. Amazing Spaces, Inc
v. Metro Mini Storage, 608 F.3d 225, 251 (5th Cir. 2010). Similarly, her claim
for patent infringement fails for lack of an allegation that the defendants made,
used, or sold any patented invention owned by her. 35 U.S.C. § 271(a). Nor does
she allege facts that would support her general claim of theft of her intellectual
property under any other legal theory.
      For the foregoing reasons and the reasons stated in the district court’s
Order and Reasons dated April 23, 2012, the district court properly granted the
motions to dismiss Richards’ complaint under Rule 12(b)(6) and denied Richards’

                                         2
    Case: 12-30508    Document: 00512196809     Page: 3   Date Filed: 04/03/2013



                                 No. 12-30508

motion for judgment on the pleadings. Accordingly, the district court’s judgment
of dismissal is AFFIRMED.




                                       3